Citation Nr: 9915651	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to November 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  The denial was confirmed by rating 
decision in December 1994.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran was not diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

3.  The certificate of death shows the immediate cause of the 
veteran's death was cerebral edema, with the underlying 
causes being tumor of the brain and malnutrition.

4.  The appellant has not presented competent medical 
evidence that the tumor was related to service or manifested 
within one year of separation from service.

5.  At the time of his death, the veteran was not service-
connected for any disabilities. 

6.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection of the cause of the veteran's 
death is plausible under the law.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a), (e), 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The certificate of death reports that the veteran's demise 
occurred on May 31, 1994, due to the immediate cause of 
cerebral edema, of three days' duration, and due to the 
underlying causes of tumor of the brain, of 11 months' 
duration, and malnutrition, of 10 months' duration.

The appellant contends, with the support of her 
representative, that the veteran's death was due to exposure 
to herbicides in Vietnam.  She also contends that the veteran 
had early manifestations, in service, of the disorder which 
led to his death. 

The service medical records include March 1977 reports of 
medical history and medical examination, reflecting that the 
veteran had a history of headaches, off and on for the 
previous two years, thought to be possibly secondary to sinus 
congestion, controlled by sinus medications, with dizziness 
and eye trouble secondary thereto.

An August 6, 1980, a referral for civilian neurological 
medical care indicates the reason for referral was right-
sided headaches, blackout spells, and dizzy spells, of two 
weeks' duration; requested was evaluation and "rule out" 
intracranial lesion.  An August 14, 1980, report of Howard E. 
Weinstein, M.D., of Neurological Physicians of Arizona, Inc., 
indicates the veteran had a history, three to four weeks 
previously, of swimming in a pool and losing control of his 
arms and legs.  He also said his speech had become muffled 
and slurred.  This had lasted about five minutes and, later, 
he had experienced a diffuse sensation of dizziness and light 
headedness.  It was noted that he had a long history of 
headaches, for several years, which had been more severe in 
recent months and more localized to the right frontal area.  
Review of medical charts from the Air Force was noted to 
reveal no significant past medical history except evaluation 
for chest pain.  Dr. Weinstein reported multiple normal 
findings on neurological examination.  He reported that it 
was difficult to ascribe an etiology to the symptomatology 
described by the veteran without any abnormal clinical 
findings.  The physician thought it unlikely that there was a 
structural lesion, but further investigation was recommended 
to rule that out, because of the localized nature of the 
headaches.  He ordered a cranial CT (computerized tomography) 
and an EEG (electroencephalogram).  In addition, he 
recommended thorough general medical evaluation as well, 
since it was possible the veteran could have a metabolic 
disorder; evaluation by an internist, as it could have been a 
virus, in light of the diarrhea; and neurological evaluation, 
routine laboratory studies, a chest X-ray, and an  EKG 
(electrocardiogram).

An EKG performed on August 14, 1980, was reported as normal.  
A chest X-ray of August 18, 1980, showed no significant 
abnormality.  There is no record of CT or EEG performed at 
that time.  An August 27, 1980, record of Williams Air Force 
Base indicates the veteran was "unable to get EEG and CT 
scan at this time."

On a Report of Medical History in conjunction with his March 
1981 medical examination for the purpose of military 
retirement, the veteran indicated he had frequent or severe 
headaches.  It was noted that the problem was current and 
that he had been evaluated and referred to a neurologist; the 
August 14, 1980, consultation was noted.  The report of 
history also indicates that he had dizziness related thereto.  
This history data was recorded on the Report of Medical 
Examination as well; the objective findings noted upon 
clinical evaluation were negative for pertinent abnormality.

In December 1981, the veteran filed a claim for service-
connected disability benefits, with the VARO in Phoenix, 
Arizona.  He reported treatment in service for chest pain, 
shoulder pain and kidney problems.  No other disorders were 
claimed.  The RO requested a VA medical examination, and the 
VA Medical Center (VAMC) in Phoenix attempted to schedule 
same.  A reference slip prepared by the VAMC in December 1981 
indicates that the veteran had advised that facility that he 
would be unable to keep the examination appointment set for 
him, as he would be out of town until February.  He requested 
a later date, and said he would contact the RO when he 
returned.

The RO denied the claim for failure to prosecute, in March 
1982, and the veteran was notified of this action by letter, 
in April 1982.  The RO informed him that no further action 
would be taken until he indicated he would be willing to 
report for examination.  There is no indication of further 
contact from the veteran.

In August 1994, the appellant filed her Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or Child (including Accrued Benefits and 
Death Compensation, where Applicable), VA Form 21-534, with 
supporting documents, including the veteran's service 
separation document and his death certificate.  

A copy of a Citation to Accompany the Award of the Air Force 
Commendation Medal, received from the appellant in October 
1994, indicates the veteran received the medal for 
meritorious service as Aircraft Electrical Repairman, 12th 
Field Maintenance Squadron, Cam Ranh Bay Air Base, Republic 
of Vietnam, from December 7, 1965, to December 1, 1966.

A copy of an Attending Physician's Statement of Disability, 
prepared for ITT Hartford, dated in December 1993, and 
received from the appellant in October 1994, indicates the 
veteran was totally disabled due to glioblastoma multiforme, 
manifested by headaches, eye pain, visual disturbances, and 
dizziness.  It was reported that the symptoms had first 
appeared in May 1993.

In a November 1994 statement, the appellant contended that 
the veteran's exposure to herbicides in Vietnam had also 
caused three miscarriages and a stillbirth between 1967 and 
1969, and thyroid problems in her sons born in 1970 and 1971.  
She stated that the stillborn baby had diagnoses of 
anencephalus and spina bifida.  She submitted medical records 
of private physicians and military medical facilities, dated 
from 1967 to 1987, pertaining to her and her children's 
treatment.  The records are negative for reference to the 
veteran's disabilities and for any report as to the etiology 
of the appellant's or her children's disabilities.

A copy of a March 1995 letter to the appellant, from Thomas 
A. Roland, M.D., Professor and Chief, Division of Radiation 
Oncology, The University of Vermont, was received from the 
appellant with her Substantive Appeal, VA Form 9, in April 
1995.  Dr. Roland indicated he was responding to the 
appellant's inquiry regarding the association of Agent Orange 
to specific birth defects and to the development of 
astrocytic tumors of the brain.  He reported that, in his 
literature search, it was apparent that there were 
overwhelming numbers of studies associating birth defects, 
particularly neurological, with Agent Orange and, in 
addition, associations of neurologic tumors particularly in 
the animal model but also in association in humans who have 
been exposed to the toxin.  He stated that further 
investigation was needed in the area, but he felt that a 
number of sources proved a strong association with the toxin.  
He cited specific articles on the relationship of herbicides 
to cancer in men and defects in their children.  Finally, he 
stated that it was well known that animals exposed to a high 
dose of Agent Orange have increased incidence of 
astrocytomas.

A copy of an August 1996 letter to the appellant, also from 
Dr. Roland, was later received.  Dr. Roland indicated he was 
responding to the appellant's request for review of the 
veteran's medical file in relation to her claim of service 
connection for the veteran's glioblastoma multiforme.  He 
stated that, from a review of the medical chart, he felt the 
veteran's severe headaches and dizziness might have been 
precursors to the development of a lower-grade astrocytoma 
which may have taken a number of years to develop into his 
glioblastoma multiforme.  He noted that imaging studies were 
done in March 1981 and no abnormality was found, but that 
headaches persisted.  He stated that, since low-grade gliomas 
of the brain were notoriously missed on CT imaging during 
that period of time, it was possible that a tumor was 
developing at that time and was not seen by imaging 
technology.  He stated, with regard to the appellant's 
inquiry about exposure to dioxin and central nervous system 
disorders and reproductive disorders, that there was strong 
evidence in the literature to suggest both areas of the body 
may be affected.  He cited some specific articles.  He 
stated, in summary, that he believed that the veteran's past 
medical history of severe headaches and other central nervous 
system symptoms, in addition to reports of his children's 
birth defects of the central nervous system, led him "to 
recommend that there is a causal relationship between his 
exposure to dioxin and his death due to a central nervous 
system tumor."

In a January 1997 letter, the RO asked the appellant whether 
Dr. Roland had been the veteran's treating physician, and 
sought her authorization to request any records which were 
the basis for his letters.  That same month, in response to 
the inquiry by the RO, the appellant stated that Dr. Roland 
had not been a treating physician of the veteran, but had 
consulted with Dr. William Mendenhall and his colleagues in 
Gainesville, regarding the treatment of the veteran's brain 
tumor.

Voluminous private treatment records were received throughout 
1997.  Records from Hugh A. Rutledge, M.D., reflect that the 
veteran presented in 1986 with a complaint of dizziness of 
two to three weeks' duration.  Physical examination was 
totally unremarkable, and an EKG was unremarkable.  The 
diagnostic assessment included episodic vertigo.  In 1988, he 
was evaluated for dizzy episodes.  CT scan and EEG were 
negative.  He was to undergo neurological evaluation.  
Records of Jose A. Berrios, M.D., reflect performance of a 
partial uvulectomy in August 1990, with no complications, for 
history of gagging and choking when swallowing, uvula 
hypertrophy, and clear rhinorrhea.  Records of Dr. Rutledge 
further reflect a finding in 1993 of a right supraclavicular 
node.  Etiology was unknown.

Records of Peter DiNapoli, M.D., reflect performance of a 
biopsy of the right lower cervical/supraclavicular lymph node 
with frozen section in February 1993.  Pathology reports 
reflect that fragmented pieces of lymph node demonstrated a 
polymorphous population of cells and, because of the 
population of mixed cells, a reactive process was favored.   
A more definitive diagnosis could not be rendered, and close 
clinical follow-up, including additional biopsy of any 
enlarged lymph nodes, was suggested.  Records received from 
James Janousek, M.D., reflect evaluation for dizzy spells in 
May 1993 and a diagnosis of vertigo.

Private treatment records further reflect that, in August 
1993, Arthur L. Day, M.D., performed neurosurgical evaluation 
of the veteran.  Dr. Day reported that the veteran had a 
several-year history of episodic dizziness and "up-side-
down" feelings in his head, and, for the past several 
months, progressively increasing headaches, associated with 
confusion and difficulties with comprehension.  A CT scan 
showed a large left temporal mass.  The diagnosis was of 
glioblastoma multiforme, and the veteran underwent left 
craniotomy and resection of the brain tumor in August 1993.

Records of William M. Mendenhall, M.D., from August 1993 to 
May 1994, reflect that the veteran was referred from Dr. Day 
status post resection of a left temporal mass.  CT scan of 
the head showed a large left anterior and midtemporal mass, 
with peripheral enhancing ring and substantial edema with 
left to right shift.  Pathologic specimen revealed 
glioblastoma multiforme.  He underwent postoperative 
radiotherapy in September and October 1993.  The records 
indicate that, from November 1993 to March 1994, there was no 
disease progression.  However, in April and May 1994, there 
was probable tumor progression.

The appellant testified at a personal hearing before the 
undersigned Member of the Board at the RO in December 1998.  
She stated that the veteran had headaches throughout his 
military career and episodes of dizziness, once before 
retirement from service and then after retirement.  She 
stated that, just prior to or just after retirement, a CT 
scan had not shown anything, but the symptoms had persisted.  
In the late 1980's or early 1990's, he had had gagging 
problems and trouble swallowing, and underwent uvulectomy.  
In 1993, months prior to the diagnosis of a brain tumor, he 
had a knot on the side of his neck removed.  Thereafter, he 
underwent a CAT scan and was found with a full-blown category 
IV glioblastoma.  She testified that Dr. Roland believed the 
tumor was related to herbicide exposure and could have 
started as a low grade astrocytoma which went undetected over 
the years and grew to become the glioblastoma multiforme.  
The appellant and her representative requested that the 
record be held open for 60 days to allow them to attempt to 
obtain the CT scan from 1981, and also to secure a more 
detailed report from Dr. Roland.

In February 1999, the appellant submitted a letter she had 
received from Neurological Physicians of Arizona, Inc., dated 
in December 1998, advising that a CT scan would be at the 
facility where the scan was performed, and that the office 
had destroyed records from 1980.

II.  Analysis

The first question to be answered in this appeal is whether a 
well-grounded claim for the cause of the veteran's death has 
been presented.  If not, the application for service 
connection for the cause of the veteran's death must fail, 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the U.S. Court of Veterans Appeals prior 
to March 1, 1999) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death, like a claim 
for service connection for disability by a living veteran, 
must be well grounded.  Johnson v. Brown, 8 Vet.App. 423, 426 
(1995).  The Court has further held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

In this case, the evidence shows that the veteran died of 
cerebral edema due to a tumor of the brain and malnutrition.  
The appellant essentially claims that the tumor resulted from 
exposure to Agent Orange in service, and that it began in 
service.

As to the contention that the veteran developed disability 
due to his exposure to Agent Orange, the Board observes that 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam.  We are 
aware that, because the veteran did not have one of the 
diseases listed in the above regulation, it appears that even 
the presumption of exposure to Agent Orange or other 
herbicide may be unavailable to the appellant in this case.  
See McCartt v. West, 12 Vet.App. 164, 168 (1999), wherein the 
Court stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  The 
Board notes, however, that VA's Adjudication Procedure 
Manual, M21-1, at Part VI, para. 7.20b, contains a more 
liberal interpretation of the presumption of exposure, 
stating that "unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam era is presumed to have been 
exposed to a herbicide agent."  The Court did not expressly 
invalidate, or even mention, the manual provision in its 
McCartt decision; therefore, we will apply that more 
favorable interpretation to the veteran's case.  We find that 
the appellant is entitled to a presumption of exposure of the 
veteran to a herbicide agent in service.

Nevertheless, even if we were to apply that more favorable 
interpretation to the appellant's case, and presume herbicide 
exposure in service, the fact remains that the medical 
evidence fails to show a disability which meets the 
requirements in the law for service connection on a 
presumptive basis.  We have carefully reviewed the letters 
which were provided to the appellant by Dr. Roland, in which 
he cited to several scientific publications indicative of 
possible adverse health effects from exposure to Agent Orange 
and other herbicides.  With all due regard for the medical 
expertise of Dr. Roland, we observe that his statements 
regarding the veteran's disease are far from unequivocal, and 
also relate, in significant part, to concerns about birth 
defects, which are not involved in the present claim.  His 
discussion of whether there was an etiological nexus between 
Agent Orange and the cause of the veteran's death is couched 
in terms of possibility and statistical suggestion.

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
The Court of Appeals for Veterans Claims has held that it is 
the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state our reasons or bases for favoring one 
opinion over another.  See Winsett v. West, 11 Vet.App. 420, 
424-25 (1998).  The Court has also indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet.App. 185, 187 (1999).

Contrasting with Dr. Roland's comments in favor of this 
claim, the Board notes that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  In pertinent part, "[a]fter reviewing 6,420 
scientific or medical articles, and selecting approximately 
230 epidemiologic studies for detailed analysis, consulting 
with outside experts, and conducting public hearings," the 
National Academy of Sciences (NAS) issued a Report entitled 
Veterans and Agent Orange: Health Effects of Herbicides Used 
in Vietnam, on July 27, 1993, which found that a relationship 
existed between exposure to herbicidal agents and the 
development of only certain diseases.  See 59 Fed. Reg. at 
342 (1994).  That NAS review was relied upon in the 
Secretary's determination that there is no positive 
association between exposure to herbicides and any disorder 
not listed in the governing regulations.  Id.  A second 
report, entitled Veterans and Agent Orange: Update 1996, was 
issued by NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veterans's disease is not among those disorders 
so recognized.

As to the contention in this case that the veteran had early 
manifestations, in service, of the disorder which led to his 
death, and that service connection is thus warranted on a 
direct basis, we note that service medical records, while 
reflecting complaints of dizziness, headaches, etc., are 
negative for findings of a brain tumor, including astrocytoma 
or glioblastoma multiforme.  We also note that postservice 
medical records, dated prior to 1993, are similarly negative.  
A 1988 CT scan of the brain and EEG were normal.

Dr. Roland's 1995 and 1996 letters, in addition to commenting 
about Agent Orange, also appear to have supported an 
assertion of direct service connection, i.e., via a showing 
of incurrence of the veteran's terminal disease while he was 
still on active duty.  We note that Dr. Roland, in reviewing 
the veteran's records, mistakenly inferred that there had 
been CT imaging performed during a medical workup in 1981 
(the appellant, at her hearing, also thought a 1981 CT had 
been done).  As mentioned in the discussion of the evidence, 
above, such imaging actually was not performed.  In any 
event, Dr. Roland's strongest statement in support of direct 
service connection, in his August 1996 letter, was as 
follows, "Since low-grade gliomas of the brain are 
notoriously missed on CT imaging during that period of time, 
I suspect that it would have been possible for a tumor to be 
developing at that time and not be seen by the imaging 
technology of the early 1980's."  (Emphasis added.)  
Although this statement was clearly made by a competent 
medical profes-sional, it is far too speculative to well 
ground the claim.  We note that the appellant and her 
representative stated, at the hearing before the undersigned 
Member of the Board at the RO in December 1998, that a 
further, more detailed report, would be sought from Dr. 
Roland; however, no such report has been received.

Therefore, although we are very sympathetic with the 
appellant's loss of her husband, and we appreciate her 
thorough and forthright testimony at the hearing, we find a 
lack of competent medical evidence to support a well-grounded 
claim.  In addition, although we realize that the appellant 
is sincere in her belief that there was a relationship 
between military service and the cause of the veteran's 
death, she, like the Board, lacks professional medical 
expertise and thus is not competent to establish such a 
scientific relationship.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In view of the foregoing, the Board concludes that service 
connection for the cause of the veteran's death may not be 
presumed as a matter of law, that there is no competent 
medical evidence linking it to exposure to Agent Orange in 
Vietnam, and that no competent medical evidence otherwise 
links the cause of the veteran's death to service or a 
service-connected disability.  Therefore, the appellant's 
claim that the cause of the veteran's death is related to 
service is not plausible under the law, and must be denied as 
not well grounded.  


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

 

